DETAILED ACTION
Allowable Subject Matter
Claims 11-13, 15, 17, 18, 20, and 22-28 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art teach that it is known to provide various viscosity cups for determining the viscosity of a flowing material including heterogenous materials.  The prior art teaches that it is known to mix/agitate the materials after the addition of flow improvers to determine the effect of the improvers on the flowability (viscosity) of the materials.  With regard to claim 11 the prior art do not appear to teach the method of assessing flowability where:
agitating the treated sample of the multiphase fluid produced from a petroleum well or oilfield contained in a container while controlling an agitation force applied to the treated sample, wherein agitation of the sample has an initial phase where vigorous agitation and a temperature of from about 50°F to about 162°F is used and a second phase of agitation wherein less vigorous agitation as compared to the initial phase is used or in the second phase of agitation a temperature of about 50°F to about 106°F is used
in combination with the remaining steps in the claim.  With regard to claim 24 the prior art do not appear to teach
comparing the flowability and deposition of the treated multiphase fluid sample with an otherwise identical multiphase fluid sample that did not have the candidate chemical treatment agent added before agitation, wherein a surface cleaning efficiency is calculated as a percentage reduction in the amount of material deposited on the container as compared to an untreated control under the same conditions.
in combination with the remaining steps in the claim.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856